Case: 21-50206      Document: 00516321453           Page: 1   Date Filed: 05/17/2022




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 17, 2022
                                   No. 21-50206                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Adrian Jimmy Stoglin,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 7:20-CR-319-DC


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   James L. Dennis, Circuit Judge:
          Adrian Jimmy Stoglin pleaded guilty to drug trafficking and firearms
   offenses. The district court applied a recidivist enhancement based on
   Stoglin’s prior conviction in Texas state court for aggravated assault. Stoglin
   argues on appeal, in light of Borden v. United States, 141 S. Ct. 1817 (2021),
   that the district court plainly erred by applying the enhancement because his
   prior offense could be committed recklessly, taking it outside of the definition
   of prior offenses that qualify for the enhancement. We agree. We therefore
   VACATE Stoglin’s sentence and REMAND for resentencing consistent
   with this opinion.


                                                1
Case: 21-50206      Document: 00516321453          Page: 2    Date Filed: 05/17/2022




                                    No. 21-50206


                                          I.
          Adrian Jimmy Stoglin was charged by indictment with one count of
   conspiracy to distribute and to possess with intent to distribute twenty-eight
   grams or more of cocaine base and one count of knowingly possessing a
   firearm in furtherance of the drug trafficking offense. In addition, the
   indictment alleged that Stoglin had a prior serious violent felony conviction
   based on his Texas conviction for aggravated assault with a deadly weapon,
   for which he served more than twelve months in prison. In light of that prior
   conviction, the magistrate judge advised Stoglin that his statutory sentencing
   range for the drug offense was ten years to life in prison and the mandatory
   minimum supervised release term was eight years. See 21 U.S.C.
   § 841(b)(1)(B). Stoglin pleaded guilty to both of the charges against him.
          The probation officer preparing the presentence report (PSR)
   determined that Stoglin had a total offense level of twenty-one for the drug
   offense and a criminal history category of IV, resulting in an advisory
   guidelines range of 57–71 months. However, because Stoglin faced a statutory
   minimum sentence of 120 months, this became the applicable guidelines
   range for the cocaine base conspiracy. Stoglin did not object to the PSR. The
   district court sentenced Stoglin to 120 months in prison for the conspiracy
   and 60 months for the firearm offense, to run consecutively and to be
   followed by concurrent eight-year and five-year terms of supervised release.
   Stoglin filed a timely notice of appeal. Fed. R. App. P. 4(b)(1)(A)(i).
                                         II.
          Because Stoglin did not object in the district court, we review for plain
   error. Puckett v. United States, 556 U.S. 129, 135 (2009). To prevail on plain
   error review, an appellant must show a forfeited error that is clear or obvious
   and that affects his substantial rights. Id. at 135. If he makes such a showing,
   this court has the discretion to correct the error but only if it “‘seriously




                                          2
Case: 21-50206      Document: 00516321453             Page: 3   Date Filed: 05/17/2022




                                      No. 21-50206


   affect[s] the fairness, integrity or public reputation of judicial proceedings.’”
   Id. (alteration in original) (citation omitted).
          A drug offense involving twenty-eight grams or more of cocaine base
   typically results in a statutory sentencing range of five to forty years in prison
   and no less than four years of supervised release. § 841(b)(1)(B)(iii).
   However, the sentencing range increases to ten years to life and to no less
   than eight years of supervised release if the offense is committed “after a
   prior conviction for a . . . serious violent felony has become final.”
   § 841(b)(1)(B). A “serious violent felony” is defined in relevant part as “an
   offense described in section 3559(c)(2) of Title 18 for which the offender
   served a term of imprisonment of more than 12 months.” 21 U.S.C. §
   802(58)(A). Section 3559 defines the term as a list of enumerated offenses
   (the enumerated offense clause); “any other offense punishable by a
   maximum term of imprisonment of 10 years or more that has as an element
   the use, attempted use, or threatened use of physical force against the person
   of another” (the elements clause); or any offense “that, by its nature,
   involves a substantial risk that physical force against the person of another
   may be used in the course of committing the offense” (the residual clause).
   18 U.S.C. § 3559(c)(2)(F). Stoglin contends that the residual clause in
   § 3559(c)(2)(F) contains substantively identical language to that in other
   statutes that have been found to be unconstitutionally vague, and the
   Government does not rely on the residual clause to argue that Stoglin’s prior
   offense was a serious violent felony.
                                           III.
          Stoglin argues—and the Government concedes—that he has
   established a clear and obvious error that violated his substantial rights
   because Stoglin’s prior Texas conviction for aggravated assault does not
   qualify as an 18 U.S.C. §3559 serious violent felony. We agree.




                                            3
Case: 21-50206         Document: 00516321453               Page: 4      Date Filed: 05/17/2022




                                          No. 21-50206


                                  A. Clear and obvious error
           The Government alleged that Stoglin had a serious violent felony
   based on his 1999 guilty plea to one count of aggravated assault with a deadly
   weapon in Texas court, which resulted in a ten-year sentence. 1 Aggravated
   assault is not included in the enumerated offense clause of § 3559(c)(2)(F)(i).
   Accordingly, Stoglin’s sentence was properly enhanced only if it falls under
   the elements clause of § 3559(c)(2)(F)(ii).
           In Borden 2, the Supreme Court held that an offense requiring the use,
   attempted use, or threatened use of physical force against another person
   cannot be an Armed Career Criminal Act (ACCA) “violent felony” if it
   criminalizes reckless conduct. See Borden, 141 S. Ct. at 1825. In relevant part,
   and with language identical to that of ACCA’s elements clause, § 3559(c)(2)
   defines a “serious violent felony” as an “offense . . . that has as an element
   the use, attempted use, or threatened use of physical force against the person
   of another.” 18 U.S.C. § 3559(c)(2)(F)(ii).
           A person commits aggravated assault in Texas “if the person commits
   assault as defined in [Texas Penal Code] § 22.01 and the person: (1) causes
   serious bodily injury to another, including the person’s spouse; or (2) uses or
   exhibits a deadly weapon during the commission of the assault.” Tex.
   Penal Code § 22.02(a)(1) & (2). An assault under Texas Penal Code §
   22.01 is committed when a person:



           1
            This court granted the Government’s motion to supplement the appellate record
   with copies of the state court documents.
           2  Because Borden was decided while Stoglin’s case was pending on direct appeal,
   he is entitled to the benefit of that decision. See United States v. Escalante-Reyes, 689 F.3d
   415, 423 (5th Cir. 2012) (en banc) (“[W]here the law is unsettled at the time of trial but
   settled by the time of appeal, the ‘plainness’ of the error should be judged by the law at the
   time of appeal.”).




                                                 4
Case: 21-50206      Document: 00516321453            Page: 5    Date Filed: 05/17/2022




                                      No. 21-50206


          (1) intentionally, knowingly, or recklessly causes bodily injury
          to another, including the person’s spouse;
          (2) intentionally or knowingly threatens another with
          imminent bodily injury, including the person’s spouse; or
          (3) intentionally or knowingly causes physical contact with
          another when the person knows or should reasonably believe
          that the other will regard the contact as offensive or
          provocative.
   § 22.01(a)(1)-(3).
          In our recent decision in United States v. Gomez Gomez, 23 F.4th 575
   (5th Cir. 2022), we observed that Texas aggravated assault under Texas
   Penal Code §§ 22.01(a)(1), 22.02(a)(2) “includes three indivisible mental
   states, one of which is recklessness.” (citations omitted). We held, therefore,
   that the offense could not qualify as a “crime of violence” under the elements
   clause of 18 U.S.C. 16(a), because it was almost identical to the elements
   clause of the ACCA interpreted in Borden. We also noted that despite the
   vote being split 4-1-4, Borden is not limited to the facts under the rule set forth
   in Marks v. United States, 430 U.S. 188, 193 (1977), because “Justice Thomas
   and Justice Kagan (writing for herself and three fellow justices) both
   conclud[ed] that an offense requiring the ‘use of physical force against the
   person of another’ entails a mental state beyond mere recklessness.” Id. at
   577 n.1 (citations omitted).
          We have also held that, in the context of a 28 U.S.C. § 2255
   proceeding, an offense that qualifies as a “violent felony” under the ACCA’s
   elements clause also qualifies as a “serious violent felony” under 18 U.S.C.
   § 3559(c)(2)(F)(ii) because the language of the two clauses is “very similar.”
   United States v. Parker, 3 F.4th 178, 181 (5th Cir. 2021). Conversely, then, an
   offense that does not qualify as a violent felony under ACCA’s elements




                                           5
Case: 21-50206      Document: 00516321453             Page: 6   Date Filed: 05/17/2022




                                       No. 21-50206


   would not qualify as a serious violent felony under 18 U.S.C.
   § 3559(c)(2)(F)(ii) because the language of the two clauses is “very similar.”
          Indeed, the state court papers reflect that Stoglin was charged with
   and admitted to intentionally and knowingly causing bodily injury, which
   tracks the language of § 22.01(a)(1). As noted above, § 22.01(a)(1) prohibits
   intentional, knowing, or reckless conduct. Although the Texas indictment
   alleges and the plea agreement finds that Stoglin committed the offense
   intentionally or knowingly rather than recklessly, the Government
   acknowledges that the mens rea requirement of § 22.01(a)(1) is not divisible,
   and therefore the crime that Stoglin pleaded to and was convicted of could be
   committed recklessly. See Gomez-Perez v. Lynch, 829 F.3d 323, 328 (5th Cir.
   2016) (concluding that the mens rea requirement of § 22.01(a)(1) is not
   divisible in determining whether an offense is a crime of moral turpitude
   under the immigration statutes).
          Therefore, under Borden, because Texas aggravated assault can be
   committed recklessly, Stoglin has not committed a serious violent felony as
   defined by § 3559(c)(2)(F)(ii). Consequently, the district court committed a
   clear and obvious error.

                              B. Effect on substantial rights
          To establish that a sentencing error affected substantial rights, a
   defendant must show “a reasonable probability that, but for the district
   court’s [error], he would have received a lesser sentence.” United States v.
   Martinez-Rodriguez, 821 F.3d 659, 663-64 (5th Cir. 2016) (internal quotation
   marks and citation omitted). Because it had determined that Stoglin’s prior
   conviction constituted a serious violent felony, the district court imposed a
   120-month sentence and an eight-year term of supervised release for the
   cocaine conspiracy which was the statutory minimum under § 841(b)(1)(B).
   If Stoglin did not have a serious violent felony, the statutory sentencing range




                                            6
Case: 21-50206      Document: 00516321453             Page: 7   Date Filed: 05/17/2022




                                       No. 21-50206


   would be five to forty years in prison and a minimum of four years of
   supervised release, and he would face an advisory guidelines range of sixty to
   seventy-one months in prison. § 841(b)(1)(B); see U.S.S.G. § 5G1.1(c)(2).
   “When a defendant is sentenced under an incorrect Guidelines range . . . the
   error itself can, and most often will, be sufficient to show a reasonable
   probability of a different outcome absent the error.” Molina-Martinez v.
   United States, 578 U.S. 189, 198 (2016).
          This court has found that such an error does not warrant reversal if
   the district court indicated that it would impose the same sentence regardless
   of an error under the Guidelines. See, e.g., United States v. Reyna-Aragon, 992
   F.3d 381, 388-89 (5th Cir. 2021) (finding error was harmless because the
   district court indicated that it would have imposed the same sentence if its
   guidelines calculations were incorrect), cert. denied, 142 S. Ct. 369 (2021). In
   this case, the district court did not address the lower guidelines range, given
   the conclusion that Stoglin’s Texas aggravated assault conviction qualified as
   a serious violent felony. Moreover, the district court did not indicate that it
   would have imposed the same 120-month sentence and the same extended
   term of supervised release even if the enhanced penalty ranges of
   § 841(b)(1)(B) did not apply. Thus, the parties are correct in concluding that
   the error affected Stoglin’s substantial rights. See Molina-Martinez, 578 U.S.
   at 198; Puckett, 556 U.S. at 135.
                             C. Discretion to correct error
          There is “no precise formula” for this court’s exercise of its
   discretion to correct a plain error. United States v. Andaverde-Tinoco, 741 F.3d
   509, 524 (5th Cir. 2013). However, the fourth prong “is not automatically
   satisfied once the other three prongs are met.” United States v. Kirkland, 851
   F.3d 499, 505 (5th Cir. 2017). “[T]he burden is on the defendant to
   demonstrate that the error affects the fairness, integrity, or public reputation




                                            7
Case: 21-50206      Document: 00516321453           Page: 8    Date Filed: 05/17/2022




                                     No. 21-50206


   of judicial proceedings.” Andaverde-Tinoco, 741 F.3d at 523. “In the ordinary
   case . . . the failure to correct a plain Guidelines error that affects a
   defendant’s substantial rights will seriously affect the fairness, integrity, and
   public reputation of judicial proceedings.” Rosales-Mireles v. United States,
   138 S. Ct. 1897, 1911 (2018); see also United States v. Urbina-Fuentes, 900 F.3d
   687, 698 (5th Cir. 2018).
          The Government originally agreed with Stoglin’s assertion that the
   error affected the fairness and integrity of judicial proceedings, given its
   motion to remand the case for resentencing. However, in its brief before this
   court, the Government argues that this court need not exercise its discretion
   because the state indictment and plea agreement reflect that Stoglin admitted
   to acting knowingly and intentionally rather than recklessly. According to the
   Government, leaving in place the 120-month sentence will not undermine the
   fairness of the judicial proceedings, as the sentence was appropriate for
   Stoglin’s conduct. See Arreola-Mendoza, 2021 WL 5513985, at *2. By
   contrast, Stoglin asserts that the underlying facts of his prior conviction and
   other 18 U.S.C. § 3553(a) factors, though relevant for sentencing purposes,
   should not be the basis for determining whether this court should exercise its
   discretion.
          In Rosales-Mireles, the Supreme Court held that this circuit’s
   application of the fourth prong of the plain error standard was incorrect in
   that case and that the miscalculation of the defendant’s criminal history
   category constituted reversible plain error. 138 S. Ct. at 1906-11. The dissent
   looked to the severity of Rosales-Mireles’s criminal history, noting his
   “penchant for entering this country illegally and committing violent
   crimes—especially against women.” Id. at 1915 (Thomas, J., dissenting). In
   addition, the dissent suggested that there was no need to correct the error
   because the sentence imposed fell within the correct guidelines range as well
   as the incorrect range, indicating a lower likelihood that the error affected the



                                          8
Case: 21-50206      Document: 00516321453          Page: 9   Date Filed: 05/17/2022




                                    No. 21-50206


   integrity of judicial proceedings. Id. at 1916 (Thomas, J., dissenting). The
   majority opinion rejected these analyses, stating that “[a] substantive
   reasonableness determination . . . is an entirely separate inquiry from whether
   an error warrants correction under plain-error review.” Id. at 1910. The
   Court found that the dissent’s discussion of the severity of the criminal
   history “misses the point” of the plain error analysis, as it is a factor to be
   considered by the district court at resentencing rather than only by a
   reviewing court in deciding whether to permit that resentencing to occur.
   Rosales-Mireles, 138 S. Ct. at 1910 n.5. This court has also concluded that the
   severity of a defendant’s criminal history is not relevant to the question of
   whether the error implicates the fairness of judicial proceedings, as long as
   there is no evidence that the court relied exclusively on that history in
   imposing the sentence. See United States v. Perez-Mateo, 926 F.3d 216, 220
   (5th Cir. 2019) (exercising discretion to remand because the district court’s
   statements at sentencing indicated its reliance on the incorrect guidelines
   range, even though the court also mentioned the defendant’s unscored
   criminal history and numerous deportations); Urbina-Fuentes, 900 F.3d at
   698-99 (rejecting the Government’s argument that the error did not call into
   question the integrity of the judicial proceedings in light of the defendant’s
   serious criminal history).
          Here, the Government contends that the severity of Stoglin’s conduct
   in knowingly and intentionally shooting an individual does not warrant the
   exercise of this court’s discretion. However, as the Supreme Court and this
   court have suggested, while such an argument is appropriate for determining
   whether Stoglin ultimately warrants a lower sentence, it is misplaced in this
   court’s consideration of the propriety of a remand. See Urbina-Fuentes, 900
   F.3d at 698 (relying on Rosales-Mireles for the conclusion that “a defendant’s
   criminal history should be irrelevant to [the court’s] decision whether or not
   to grant plain error relief”). Accordingly, this court shall exercise its




                                         9
Case: 21-50206     Document: 00516321453              Page: 10   Date Filed: 05/17/2022




                                       No. 21-50206


   discretion to correct the district court’s error, which affects the fairness and
   integrity of judicial proceedings. See Rosales-Mireles, 138 S. Ct. at 1910 & n.5;
   Urbina-Fuentes, 900 F.3d at 698.


                                   *        *         *
          For the foregoing reasons, we VACATE Stoglin’s sentence and
   REMAND for resentencing.




                                           10